•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-09-00672-CR

Thomas L. CASTANO,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 4, Bexar County, Texas
Trial Court No. 300086
Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM
 
Sitting:            Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice

Delivered and Filed: December 16, 2009

DISMISSED FOR LACK OF JURISDICTION
            Appellant was sentenced on September 4, 2009.  No timely motion for new trial having been
filed, appellant’s notice of appeal was due to be filed no later than October 5, 2009.  See Tex. R.
App. P. 26.2.  The notice of appeal was not filed until October 14, 2009, and no motion for extension
of time was filed.  See Tex. R. App. P. 26.3.
            This court ordered appellant to show cause why this appeal should not be dismissed for
lack of jurisdiction.  Appellant responded by filing a motion to dismiss this appeal; however, this
court lacks jurisdiction over an appeal of a criminal conviction in the absence of a timely, written
notice of appeal.  See Olivo v. State, 918 S.W.3d 519, 522 (Tex. Crim. App. 1996).  Accordingly,
the appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH